Order reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted to the extent of requiring defendant to pay for the support of his child the sum of five dollars per week in addition to the sum provided in the order of December 18, 1930. Despite the matrimonial mess in which these parties are involved, the duty of defendant to support his child remains. He may not be relieved of this obligation to Ms child because he has burdened Mmself with the support of three others. He seems to be able to support them. He is willing to take the child to Ms home. These facts indicate he will have little difficulty in providing the small sum directed to be paid. Lazansky, P. J., Young, Carswell, Seudder and Tompkins, JJ., concur.